ACCEPTED
                                                                                       05-17-01413-CV
                                                                             FIFTH COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                                                                     1/30/2018 5:25 PM
                                                                                            LISA MATZ
                                                                                                CLERK



                               NO. 05-17-01413-CV
                                                         FILED IN
                                                  5th COURT OF APPEALS
                      IN THE COURT OF APPEALS         DALLAS, TEXAS

                   FOR THE FIFTH DISTRICT OF TEXAS1/30/2018 5:25:05 PM
                                                        LISA MATZ
                              AT DALLAS                   Clerk

JITENDRA RAJPAL, RAM DASWANI
SR SQUARED LLC AND SHOE SHIELDS LLC,
                                                                       Appellants,
vs.

PAUL SIRAGUSA,
                                                                         Appellee.



                     On Appeal from the 416th District Court
                            Collin County, Texas
                          Cause No. 416-01822-2017

                    MOTION TO EXTEND TIME TO FILE
                          APPELLEE’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Appellee Paul Siragusa files this Motion to Extend Time to File Appellee’s

Brief and shows the Court the following:

                                           I.

      The deadline to file Appellee’s brief is currently January 30, 2018. Appellee

seeks a 20-day extension of time to file his brief until Tuesday, February 20, 2018

(20 days is Monday February 19 - President’s Day). This is Appellee’s first

request for an extension of time to file Appellee’s brief.
                                           II.
      A supplemental record is needed in this case. Specifically, this is an

interlocutory appeal of an order appointing a receiver. A hearing was recently held

on January 11, 2018, and the trial court ordered that the receivership order be

amended. That order will be reduced to writing forthwith. A supplemental record

containing the court’s new order will be requested.

      Further, a number of impending deadlines have interfered with counsel’s

ability to complete review of the appellate record, finalize the brief, and allow

client review by the current due date. Counsel has had a number of deadlines occur

in a short period. Among other things, counsel was required to address a matter

involving emergency relief on Tuesday, January 23, 2018, which continued on

Thursday and Friday of that week. Currently, counsel has another brief due in 10

days on February 8, 2018, in the Second Court of Appeals in Appeal No. 02-17-

00252-CV. Thus, Counsel requests 20 days to complete and file the brief. No

additional   extensions   will   be   necessary   absent   unforeseen   or   exigent

circumstances.

      This extension is not meant for purposes of delay but is sought so that justice

can be done. Appellant’s counsel is not opposed to an extension, but is opposed to

a 20-day extension. As noted above, Appellee’s counsel has another brief due in 10

days on February 8, 2018.



                                       2
                                          III.
      For these reasons, Appellee respectfully prays that the Court grant

Appellee’s motion to extend time and order that Appellee’s Brief be due on or

before Tuesday, February 20, 2018. Appellee also requests all other relief to

which he is entitled

                                            Respectfully submitted,


                                            By_____________________________
                                              BYRON K. HENRY
                                              State Bar Card No. 24008909
                                              byron.henry@solidcounsel.com
                                              SCHEEF & STONE, L.L.P.
                                              2600 Network Boulevard, Suite 400
                                              Frisco, Texas 75034
                                              Telephone: (214) 472-2100
                                              Facsimile: (214) 472-2150

                                                 ATTORNEYS FOR APPELLEE


                       CERTIFICATE OF CONFERENCE

      I hereby certify that I personally conferred with counsel for Appellant and

Appellant’s counsel notified counsel that he was unopposed to a 10-day extension,

but opposed to a 20-day extension of time to file Appellee’s brief. Certified to on

January 30, 2018.




                                                 Byron K. Henry


                                      3
                            CERTIFICATE OF SERVICE
      The undersigned certifies that on January 30, 2018, a true and correct copy

of this document was delivered to counsel of record as indicated below pursuant to

TEX. R. APP. 9.5.

      Via Electronic Filing/Service
      John J. Gitlin
      Law Offices of John Gitlin
      johngitlin@gmail.com
      16901 Park Hill Drive
      Dallas, Texas 75248
      Attorney for Appellants



                                            ______________________________
                                            BYRON K. HENRY




                                      4